DETAILED ACTION
This office action is in response to Applicant Arguments and filed on 06/28/2022 for application with case number 16/474,609 (filed on 06/28/2019), in which claims 14-26 are originally presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
Claims 14-26 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. DE102016226324.2, filed on 12/29/2016.
	
Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on 06/28/2019, 07/23/2020 and 01/07/2021 have been received and considered.

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §101: Applicant’s arguments/ remarks regarding the rejections of the claims under 35 USC §101 are persuasive (see Remarks pages 3-8). Accordingly, the rejections of claims 14-17 and 20-25 for being directed to a judicial exception without significantly more are withdrawn.
Regarding the claim rejections under 35 USC §112(a): Applicant’s arguments have been fully considered and they are persuasive (see Remarks pages 8-11). Accordingly, the rejections of claims 14-26 for failing to comply with the written description requirement & failing to comply with enablement requirement are withdrawn.
Regarding the claim rejections under 35 USC §112(b): Applicant’s arguments have been fully considered and they are persuasive (see Remarks page 8). Accordingly, the rejections of claims 24-25 for being indefinite are withdrawn.
Regarding the claim rejections under 35 USC §103: Applicant’s arguments/ remarks regarding the rejections of the claims under the prior arts in records are persuasive in view of the independent claims 14, 18-20 and 26 (see Remarks pages 11-14). Accordingly, the previous prior art rejections under 35 USC §103 are withdrawn.

Drawings
The drawings, in particular Fig. 2, are objected to under 37 CFR 1.84(n) because they fail to show labels of inventive steps as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 18-26 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, in their entirety as presented in the current application. In this regard, it is noted that applicants’ remarks and arguments submitted on 06/28/2022 (see pages 3-14 of the Remarks) as indicated above overcome the previous rejections.
The arts of record, especially Patent Publication No. JP-5974447 B2 to Ajiro, do not singularly or in combination disclose “an electronic evaluation system for a braking system of a vehicle, the braking system including an electromechanical brake booster, the electronic evaluation system comprising a processor, wherein the processor is configured to: estimate for each of a plurality of specific times a respective initial value of a brake master cylinder pressure in a brake master cylinder of the braking system based at least on: a current intensity of a motor current of a motor of the electromechanical brake booster that is provided to the electronic evaluation system at the respective specific time; and a rotation angle of a rotor of the motor of the electromechanical brake booster that is provided to the electronic evaluation system at the respective specific time; determine a correction value as a difference between a first of the initial values estimated for a first of the specific times and a measured value of the brake master cylinder pressure provided to the electronic evaluation system; determine, based on (a) a second of the initial values estimated for a second one of the specific times, which is after the first of the specific times, and (b) the correction value; and output the estimated further value” as recited in the base claim 14 (similar limitations recited in the base claims 18-20 and 26). 
The uniqueness of the claimed invention is in having an aptly vehicle braking system that estimates and outputs “value of the brake master cylinder pressure” based on (1) “correction value” that is a difference between a “first of the initial values” and “measured value” of the brake master cylinder pressure and (2) “second of the initial values”, wherein said initial values of a brake master cylinder pressure are estimated based at least on (a) a current intensity of a motor current and (b) a rotation angle of a rotor of the motor of the electromechanical brake booster.
Ajiro, being the closest prior art teaches correction value calculation means for a vehicle braking control that includes a brake pedal, an electric booster, and a master cylinder, wherein the electric booster assists the pedaling force with thrust of an electric actuator. Ajiro’s disclosed correction value calculating means calculates, as a correction value, a transient change in the pedal effort that increases as the piston speed of the master cylinder piston increases, then correcting the pedal force based on the master cylinder pressure with the correction value. However, there are no teachings in Ajiro pertaining to the claimed “estimate for each of a plurality of specific times a respective initial value of a brake master cylinder pressure in a brake master cylinder of the braking system based at least on: a current intensity of a motor current of a motor of the electromechanical brake booster that is provided to the electronic evaluation system at the respective specific time; and a rotation angle of a rotor of the motor of the electromechanical brake booster that is provided to the electronic evaluation system at the respective specific time; determine a correction value as a difference between a first of the initial values estimated for a first of the specific times and a measured value of the brake master cylinder pressure provided to the electronic evaluation system; determine, based on (a) a second of the initial values estimated for a second one of the specific times, which is after the first of the specific times, and (b) the correction value; and output the estimated further value”.

This communication warrants no other examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks filed on  06/28/2022 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP §1302.14).
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims.  All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/Tarek Elarabi/Examiner, Art Unit 3661                                                                                                                                                                                                        
	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661